IN THE SUPREME COURT OF THE STATE OF NEVADA


                MATTHEW TRAVIS HOUSTON,                                    No. 84885
                                 Appellant,
                             vs.
                THE STATE OF NEVADA,
                                 Respondent.                                     JUL 0 *I 2022
                                                                                EUZAfiEri- f. Fs7';'),Ncri
                                                                                    F               C .- LI


                                      ORDER DISMISSING APPEAL                      DEPUTY (-LE



                            This appeal was initiated bY the filing of a pro se notice of
                appeal. Eighth Judicial District Court, Clark County; Crystal Eller, Judge.
                            Appellant filed a notice of appeal on June 14, 2022. The notice
                of appeal appears to challenge district court orders entered on April 4, 2022,
                and April 25, 2022. However, it does not appear that any order was entered
                on those dates in district court case number C-17-323614-1, the case
                number designated in this appeal. Additionally, it does not appear from the
                district court docket and minute entries that the district court has entered
                any appealable order. Accordingly, this court
                            ORDERS this appeal DISMISSED.




                                             /                      , J.
                                         Hardesty


                      Alo.u$GA-0           , J.
                Stiglich                                   Herndon

                cc:   Hon. Crystal Eller, District Judge
                      Matthew Travis Houston
                      Attorney General/Carson City
                      Clark County District Attorney
SUPREME COURT         Eighth District Court Clerk
          OF

      NEVADA


1(1) 19-17A